Case: 14-11334   Date Filed: 05/22/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11334
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:12-cr-20744-JEM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

CESAR ALBERTO TAVAREZ,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 22, 2015)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-11334      Date Filed: 05/22/2015   Page: 2 of 3


      Cesar Alberto Tavarez appeals his sentence of 60 months of imprisonment

for conspiring to possess with intent to distribute 500 grams or more of cocaine. 21

U.S.C. §§ 841(b)(1)(B), 846. Tavarez argues that the district court erred by adding

one point to his criminal history score based on a prior uncounseled misdemeanor

conviction, United States Sentencing Guidelines Manual § 4A1.1(c) (Nov. 2013),

which made him ineligible for relief under the safety valve, id. § 5C1.2(a)(1). The

district court ruled that it could assess Tavarez one criminal history point because

he was not entitled to have the assistance of counsel for a misdemeanor offense for

which he received a sentence of probation and, alternatively, that one criminal

history point could be assessed for Tavarez’s monetary fine regardless of whether

his sentence of probation was imposed in violation of the Sixth Amendment, see

United States v. Acuna-Reyna, 677 F.3d 1282 (11th Cir. 2012). Because Tavarez

fails to present any argument against the alternative finding by the district court,

we affirm.

      Tavarez contests the addition of one point to his criminal history based on

his prior uncounseled conviction because his sentence of probation could have led

to an actual deprivation of his liberty, but we need not address this argument

because Tavarez fails to challenge the alternative finding by the district court. The

district court assessed the criminal history point based on our decision in Acuna-

Reyna where the defendant, like Tavarez, argued that he could not be assessed a


                                           2
              Case: 14-11334     Date Filed: 05/22/2015    Page: 3 of 3


criminal history point based on a prior uncounseled misdemeanor conviction for

which he was sentenced to probation. Id. at 1283–84. We avoided deciding that

issue and held that, even assuming that the sentence of probation violated the

defendant’s right to counsel and could not be considered in determining his

criminal history, his prior conviction and monetary fine were still valid and could

be counted as a prior sentence under section 4A1.1(c) of the Sentencing

Guidelines. Id. at 1285–86. Tavarez fails to challenge the alternative finding that,

under Acuna-Reyna, his monetary fine counts as a prior sentence. We will not

reverse a “judgment that is based on multiple, independent grounds, [unless] an

appellant . . . convinces us that every stated ground for the judgment against him is

incorrect,” and Tavarez has abandoned any challenge that he could have made to

the alternative ruling. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678,

680 (11th Cir.2014). For that reason, Tavarez’s sentence “is due to be affirmed,”

id.

      We AFFIRM Tavarez’s sentence.




                                          3